     Case 3:21-cv-01614-B Document 62 Filed 09/09/21                           Page 1 of 12 PageID 1129



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


     BISOUS BISOUS LLC,                                      §
                                                             §
           Plaintiff,                                        §
                                                             §              C.A. No. 3:21-cv-01614-B
     v.                                                      §
                                                             §                Jury Trial Demanded
     THE CLE GROUP, LLC, et al.,                             §
                                                             §
           Defendants.                                       §


          DEFENDANTS’ RESPONSE TO MOTION FOR ORDER TO SHOW CAUSE

           Defendants The CLE Group, LLC and Bisou Uptown Manager, LLC file their Response

 in opposition to Plaintiff Bisous Bisous LLC’s (hereinafter “Plaintiff” or “the Bakery”) Motion for

 Order to Show Cause, Doc. 54.

I.        INTRODUCTION

          Plaintiff is suing Defendants for over a million dollars based on Defendants’ actions during

 less than a 2-month period. 1 Moreover, the Bakery is doing its utmost to manufacture an ultimate

 court finding of exceptional case status 2 in the hopes of recouping the several hundreds of

 thousands of dollars in attorneys’ fees that Plaintiff claims it has already incurred in this litigation.

 The instant motion is just another step towards obtaining that “Holy Grail” of trademark law. The

 Court should not condone such gamesmanship.




 1
  This is equivalent to more than a year’s worth of gross revenue for the bakery for a damages’ period that covers
approximately six weeks. See Doc. 13-1 ¶ 16 at 7 (“In just 2019-2020, BISOUS BISOUS’ revenue neared Two
Million Dollars.”)
2
  See Doc. 26 ¶ L at 32 (seeking “the Court declare this an exceptional case in light of Defendants’ knowing and willful
infringement of the BISOUS Marks”); Alliance for Good Gov’t v. Coalition for Better Gov’t, 998 F.3d 661, 666 (5th
Cir. 2021) (explaining “Lanham Act’s fee-shifting provision” for prevailing party predicated on finding “a case
exceptional”).


 DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR ORDER TO SHOW CAUSE                                          PAGE 1
      Case 3:21-cv-01614-B Document 62 Filed 09/09/21                Page 2 of 12 PageID 1130



II.       THE BAKERY’S RACE TO THE COURTHOUSE TO BEAT THE
          EXCEPTIONAL CASE DRUM

          On August 27, 2021, Defendants filed their Motion for Bond. See generally Doc. 52. It

 details the fact that an owner and manager of the Dallas-based restaurant that is the subject of this

 litigation and others “spent more than an entire workweek following this Court’s August 11 ruling

 ‘making telephone calls, meeting with vendors and other individuals, and conducting independent

 research trying to determine how to make all the changes necessitated by the Court’s ruling,

 including obtaining both cost and timing estimates for certain changes to existing advertisements,

 restaurant material, which may include but not necessarily be limited to food menus, drink menus,

 plates, napkins, business cards, table placards, uniforms, and sundry other restaurant accessories.’”

 (Doc. 52 at 4) (quoting Truesdell Decl. ¶ 7 at 2). It also listed the detailed results of those efforts

 and provided a timeline that indicated that most of the necessary changes required by this Court’s

 August 16-Order were “estimated to be completed by September 1, 2021.” Doc. 53 ¶¶ 9-19 at 2-

 3; see generally id.

          Of course, if Defendants instituted nearly all the necessary changes within less than a week

 of their Motion for Bond, the Bakery’s claim for exceptional-case status would be severely

 diminished. Consequently, at 11:50 p.m. on that same Friday, August 27, the Bakery filed the

 instant Motion to Show Cause. In so doing, it failed to meet the literal requirements of Local Rule

 7.1 and, instead, represented to this Court that based on Defendants’ alleged “failure to adequately

 address their non-compliance . . . [the Bakery] understands that Defendants oppose this motion.”

 (Doc. 54 at 20.) In addition, the Bakery made false or misleading statements in its “Certificate of

 Conference,” claiming that the Bakery’s “counsel identified numerous specific instances of non-

 compliance and requested a written explanation of what Defendants are doing to address each

 violation noted in the August 23, 2021 letter,” id. at 19, but that “[n]o written report was provided.”



 DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR ORDER TO SHOW CAUSE                           PAGE 2
       Case 3:21-cv-01614-B Document 62 Filed 09/09/21               Page 3 of 12 PageID 1131



 Id. As stated above, Defendants’ Motion for Bond included a detailed “written explanation of

 what Defendants are doing to address each violation noted in the August 23, 2021 letter.” Id. at

 19. In addition, the Bakery goes on to misleadingly represent that “counsel for the parties

  participated in a telephonic meet and confer on Thursday, August 26, 2021 during which

  Defendants’ counsel [only] advised that his clients had started on the ‘easier’ compliance first.”

 Id. at 20. In truth, Defendants’ counsel indicated something more along the lines of “my clients

 started on the easier tasks to come in compliance with the Court’s Order, have moved on to some

 of the more difficult tasks, but rest assured they are 100% committed to fully honoring and

 adhering to Her Honor’s August 16-Order, and their efforts and a timeline will be provided in the

 Motion for Bond that we will be filing tomorrow.” Consequently, the Bakery’s representation to

 this Court that Defendants have failed to “commit to adhering to the 8/16 Order,” id. (emphasis

 added), is completely, utterly, and irrefutably false. In fact, Mr. Truesdell represented to this Court

 on behalf of Defendants that the day after this Court ruled from the bench, he committed to

 determining all the “actual procedures necessary for adhering fully to the Court’s ruling,” Doc. 53-

 1 ¶ 5 at 1-2, and “estimate[d] that complete adherence to the Court’s ruling will cost the defendants

  approximately $140,000.” Id. ¶ 21 at 4. Defendants have spent significant sums already.

           Although the Bakery failed to meet and confer as required by the Local Rules about this

 particular Motion to Show Cause, and made false or misleading statements in its Certificate of

  Conference—all in its race to the courthouse to beat the exceptional case drum—the Bakery is

 correct when it states that the defendants “oppose this motion.” Doc. 54 at 20.

III.       THE COURT SHOULD DISREGARD ALL THE BAKERY’S IRRELEVANT
           EXAMPLES OF ALLEGED VIOLATIONS PRIOR TO AUGUST 17, 2021

           Plaintiff’s motion clearly and unequivocally seeks “an order to show cause why Defendants

  should not be held in civil contempt of the Court’s August 16 Memorandum Opinion and Order.



 DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR ORDER TO SHOW CAUSE                           PAGE 3
      Case 3:21-cv-01614-B Document 62 Filed 09/09/21                         Page 4 of 12 PageID 1132



 . . (‘8/16 Order’).” (Doc. 54 at 1) (emphasis added). Yet the Bakery’s brief and appendix is replete

 with examples of alleged violations through Defendants’ use of the term “BISOU” before the

 August 16-Order was even entered. See id. at 2 (providing example of advertisements created

 before the Court ruled from the bench on August 11); id. (providing examples of postings “on

 August 11” with no indication they occurred prior to the Court’s ruling from the bench at

 approximately 4:37 p.m. on August 11, 2021); id. (providing examples of three Instagram posts

 that were put up on August 12 and 13—before the August 16-Order—and were no longer displayed

 by the time the August 16-Order was entered); id. (providing example of advertisement posted on

 August 14 before entry of August 16-Order); id. (providing example of “promotional post” and

 claiming it was put up “just hours after the Order was issued on August 16 but conspicuously

 missing any timestamp to substantiate the claim); see Doc. 55-1 ¶ 4 at 2, App. 7 (authenticating

 screenshot taken on August 16, but purposefully failing to identify when screenshot was taken).

          Because the Bakery’s motion is admittedly limited to its “requests that the Court order

 Defendants to show cause why the Court should not hold them in contempt of the 8/16 Order,”

 Doc. 54 at 20, the Court should disregard—at a minimum—any actions taken or actions not taken

 by Defendants prior to the entry of the Court’s August 16-Order in alleged violation thereof. 3

IV.       THE CASES CITED BY THE BAKERY ARE EASILY DISTINGUISHABLE

          A.      The Alleged Violations Here Are Not Akin to Those in Mary Kay

          In support of its initial request for $39,500 in attorneys’ fees and costs, which Plaintiff’s

 counsel “intends to update . . . at the hearing on this motion,” id. at 19, the Bakery relies on Mary

 Kay Inc. v. Designs by Deanna, Inc., No. 3:00-CV-1058, 2013 WL 6246484 (N.D. Tex. Dec. 3,


 3
   Defendants contend, contrary to the Bakery’s position that although the Court’s August 16-Order did not provide a
 date by which Defendants had to complete its full compliance with the Court’s order, a reasonable time frame was
 inherent in the Court’s order. This is especially true in the instant case where the Court ordered Defendants to take
 affirmative action, which “is an extraordinary remedy and is generally disfavored.” Little v. Jones, 607 F.3d 1245,
 1251 (10th Cir. 2010).


 DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR ORDER TO SHOW CAUSE                                        PAGE 4
    Case 3:21-cv-01614-B Document 62 Filed 09/09/21                            Page 5 of 12 PageID 1133



2013). That case is nothing like the instant case. In Mary Kay, Plaintiff filed a lawsuit against the

defendants on May 19, 2000 for infringing its trademark when they “produced clothing and other

items that wrongfully infringed on the MARY KAY Marks and Pink Trade Dress and sold the

infringing items in areas near the sites of Mary Kay’s annual conferences.” Id. at *2. Thereafter,

the parties entered into a settlement agreement and agreed permanent injunction. Id. Thirteen

years later, Plaintiff learned the defendants’ were, contrary to the settlement agreement and agreed

injunction, still “selling products and merchandise bearing the MARY KAY Marks, Pink Trade

Dress, and other marks owned and used by Plaintiff.” Id. at *3. This time, “at or near Plaintiff’s

2013 Leadership Conference . . . and over the internet.” Id. Defendants “failed to appear, answer,

or otherwise defend the 2013 Lawsuit.” Id. Defendant later “conceded that she sold products and

merchandise bearing the MARY KAY Marks and Pink Trade Dress at or near Plaintiff’s 2013

Leadership Conference and that she offered similar products for sale over the internet.” Id. at *4.

         Based upon such flagrant and egregious conduct, which spanned several months in 2013,

and resulted in unknown revenue to Defendants, 4 the Court assessed “a compensatory fine in the

sum of $5,000,” id. at *1, and awarded attorneys’ fees of $48,250. Id. Here, the alleged violations

are not akin to selling unauthorized merchandise over the internet or at plaintiff’s own conference

center for months but, instead, amount to not having the term “BISOU” completely stricken or

removed from every conceivable use within hours of the Court’s Order, including an isolated

incident—if true—of a “valet attendant . . . saying ‘Welcome to Bisou.’” 5 (Doc. 55-16 ¶ 5 at 1,

App. 107.)


4
  As of the date of this filing, the Dallas-based restaurant has not only not made a profit, its sales have decreased by
approximately 50%.
5
  Oddly, Mr. Peterson, a trained and experienced professional private investigator, did not think to note the alleged
valet’s name tag so that Defendants or the Court could know who supposedly welcomed him to the Dallas-based
restaurant by exclaiming “Welcome to Bisou.” Nor did Mr. Peterson note the name of the waiter who allegedly




DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR ORDER TO SHOW CAUSE                                           PAGE 5
  Case 3:21-cv-01614-B Document 62 Filed 09/09/21                              Page 6 of 12 PageID 1134



         B.       No One Has Been Refusing to Honor the Court’s Order As in Chao

         Plaintiff pushes the envelope even further by relying on Chao v. Transocean Offshore, Inc.,

276 F.3d 725 (5th Cir. 2002) in the Bakery’s attempt to get awarded upwards of $50,000 in

anticipated “updated” attorneys’ fees and costs for Defendants’ inability to completely adhere to

this Court’s August 16-Order within hours—or at most days—after its issuance. In Chao,

inspectors for the Occupational Safety and Health Administration (“OSHA”) showed up at a

shipyard to inspect various vessels, including the defendant’s. However, “when the inspectors

began to inspect the area where [one vessel] was in dry dock, the vessel’s owner, [Defendant],

refused to authorize OSHA personnel to board its vessel.” Id. at 727. This initial standoff lasted

about two months, during which time the court granted a warrant to inspect the vessel. Id.

Nevertheless, when “OSHA inspectors sought to execute the warrant . . . [Defendant] refused to

honor the warrant.” Id. This second standoff lasted over a year until “the district court issued an

order finding [Defendant] in civil contempt and . . . [sought] documentation supporting an award

of attorneys fees and costs.” Id. The case is easily distinguishable.

         First, none of the defendants in the instant case, nor anyone in concert with them, is refusing

to honor the Court’s August 16-Order. Mr. Truesdell, who is an owner of each Defendant and

works at the Dallas-based restaurant, makes this clear in his sworn declaration. He states: “On

the day the Court granted Plaintiff’s Motion for Preliminary Injunction from the bench on August

11, 2021, Defendants committed 100% to making all changes necessary to fully comply with the

Court’s ruling.” Ex. 1, Truesdell Decl. ¶ 5 at 1; see generally id. He testifies, moreover, that

“Defendants have devoted substantial time, money, and manpower to determine and institute the




greeted him and engaged in a lengthy conversation about how “the restaurant had been open for ‘a few weeks’ and
that their nightclub upstairs was having its grand opening . . . [and] that ‘Bisou’ was part of ‘the Cle Group’ and that
they had another location in Houston.” (Doc. 55-16 ¶¶ 7-8 at 1, App. 107.)


DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR ORDER TO SHOW CAUSE                                           PAGE 6
     Case 3:21-cv-01614-B Document 62 Filed 09/09/21               Page 7 of 12 PageID 1135



 actual procedures necessary for adhering fully to the Court’s ruling, which prohibits the defendants

 from using the word ‘bisou’ in association with restaurant services, including advertising for the

 same in Dallas.” Id. ¶ 6 at 2. Consequently, Defendants are wholeheartedly honoring the Court’s

 August 16-Order.

         Second, any delay by Defendants in being able to fully honor the Court’s August 16-Order

 is not remotely analogous to the nearly two-year delay that occurred in Chao. In addition, and

 contrary to the facts in Chao, almost all of Defendants’ delay was the result of third parties

 indicating that they could not institute the changes required by the August 16-Order immediately

 after its issuance. For example, Aria Signs & Designs indicated it could not remove the Dallas-

 based restaurant’s signage before August 30, 2021. Id. ¶ 8; see Attach. A, App. 2 – App. 3.

 Similarly, Wes Walz Media indicated that it could not redesign the restaurant’s website before

 September 1, 2021. Doc. 53-1 ¶ 12 at 3. And “the law firm of Monshaugen & Van Huff, P.C. . .

 . indicates . . . changing all names that use the word ‘bisou’ and applying for a new trademark that

 does not use the word ‘bisou’ . . . [cannot] be completed [before] October 5, 2021.” Id. ¶¶ 13-14

 at 3. Other vendors—for COVID-related reasons or simply scheduling conflicts—also indicated

 that September 1, 2021 was the date by which they could make the requested and required changes.

 See id. ¶¶ 15-19 at 3.

         Consequently, Defendants are not refusing to honor the Court’s August 16-Order but,

 instead, have instituted almost all the changes required by it in a reasonable and timely manner,

 and will fully comply with the order as expeditiously as possible.

V.       THERE HAS BEEN SUBSTANTIAL COMPLIANCE WITH THE 8/16-ORDER

         The Bakery acknowledges that contempt is not warranted simply because there has not

 been full, complete, and absolute literal compliance with every aspect of the Court’s August 16-

 Order by the time the Bakery filed its motion on August 27, 2021. In fact, it admits that neither


 DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR ORDER TO SHOW CAUSE                        PAGE 7
    Case 3:21-cv-01614-B Document 62 Filed 09/09/21                       Page 8 of 12 PageID 1136



sanctions nor a finding of contempt is justified if Defendants make a showing of “substantial

compliance with the court order or a present inability to comply.” (Doc. 54 at 14) (citations

omitted). Based on Mr. Truesdell’s declarations dated August 26, 2021 and September 9, 2021,

Defendants have made such a showing.

          Although the Bakery’s motion is awash with pejorative and inaccurate claims that

Defendants “have dragged their feet,” id. at 1, made only “superficial changes,” id. at 2, or

“surface-level changes,” id. at 7, and that many of the alleged violations “would take minutes to

correct,” id. at 16, that is not accurate, 6 nor do “Defendants’ actions ‘reflect only a casual effort to

comply’ with the preliminary injunction.” Id. at 17-18 (quoting Mendoza v. Regis Corp., No.

SA01CA0937FB(NN), 2005 WL 1950118, at *4 (W.D. Tex. Aug. 11, 2005)).

        As Mr. Truesdell testified on August 26, 2021, the very day after the Court ruled from the

bench that Plaintiff’s motion for a preliminary injunction was granted, he “began researching the

costs, timing, manpower, logistics, availability of vendors during the COVID pandemic, and the

actual procedures necessary for adhering fully to the Court’s ruling.” (Doc. 53-1 ¶ 5 at 1-2.)

Although the Bakery appears to suggest that he or someone in his stead should have immediately

begun to remove each “large sign on the building that read ‘BISOU CONTINENTAL CUISINE’”

to ensure there was no reference to “bisou” on the “mix-use retail and residential condominium

building,” (Doc. 55-16 ¶ 5 at 1), that is not a quick or easy task. In fact, Mr. Truesdell testified

that “[v]arious vendors with whom [he] spoke raised the spike in COVID cases as a reason for

either their reluctance to perform the work immediately or the reason for delay in performing the

work ultimately.” (Doc. 53-1 ¶ 6 at 2.) With particular respect to signage, he testified that the



6
 The Bakery’s contention that these changes could be completed “in minutes” is based purely on attorney argument
and is not supported by any testimony from professionals or non-professionals in the various fields in which the
changes are required.


DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR ORDER TO SHOW CAUSE                                   PAGE 8
  Case 3:21-cv-01614-B Document 62 Filed 09/09/21                Page 9 of 12 PageID 1137



company that installed the sign indicated that it could not or would not get someone out to the

restaurant to remove the sign before September 1, 2021. Id. ¶ 10. He testified further that based

on the approximately 45 hours that he and his team spent from August 12 to August 20 “making

telephone calls, meeting with vendors and other individuals, and conducting independent research

trying to determine how to make all the changes necessitated by the Court’s ruling,” id. ¶ 7, he

concluded that all the changes required by the Court’s ruling—except the ones that had to be done

by a law firm—could be “completed by September 1, 2021.” See id. ¶¶ 10, 12, 16 & 19.

       Now, of course, just because Mr. Truesdell represented on August 26 that all the changes

required by the Court’s August 16-Order, including all the changes and more that Plaintiff’s

counsel identified in its August 23, 2021 correspondence, were “estimated to be completed by

September 1, 2021,” id. ¶ 19 (emphasis added), that does not mean that none were started before

September 1, 2021. In fact, Mr. Truesdell testified that a substantial number of changes were

accomplished within days of the issuance of the August 16-Order. See Ex. 1, Truesdell Decl. ¶ 8

at 2; Attach. A (stating many changes were “[c]ompleted by Cle Group Managers: Joshua Hume

and Angela Burns on or about August 19, 2021 . . . . For example Napkins, Floor matts, Menus,

Business Cards, Dinnerware/Tableware, Party Favors, Decorations, Remove pictures . . . Remove

Bisou’s logo . . . Remove logo from TV screens”). As of the date of this filing, Mr. Truesdell

testifies that he estimates that “at least 90% of all the necessary changes have occurred to ensure

that Defendants are in full compliance with this Court’s August 16-Order.” Id. ¶ 11 at 3.

       Defendants’ compliance is in stark contrast with Mendoza with which Plaintiff equates

their actions and labels them as “only a casual effort to comply.” (Doc. 54 at 17-18.) In Mendoza,

the defendant made virtually no effort to comply with the court’s order or even inform its

employees of the order for three years. The court summarized the conduct there as follows:




DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR ORDER TO SHOW CAUSE                        PAGE 9
  Case 3:21-cv-01614-B Document 62 Filed 09/09/21                 Page 10 of 12 PageID 1138



        At the time the injunction was issued in April of 2002, the Regis employee
        responsible for telephone directory listings was Stacy Berndt. In her deposition
        testimony, Ms. Berndt acknowledged that no one at Regis had ever informed her of
        the existence of the injunction. It appears from the record that of the Regis
        employees responsible for directory listings, not one was informed of the
        existence of the injunction prior to July of 2004. Nor does the record present any
        evidence that Regis took any action beyond normal procedures to ensure the
        deletion of the listings in question. Regis has offered no evidence that it ever took
        the initiative to follow up with TMP or SBC personnel concerning the change
        requests or to review the directories to ensure that they were in compliance with the
        injunction. Consequently, the prohibited listings have continued uninterrupted
        in three separate SBC phone directories for a period of more than three years
        after the issuance of the injunction. Taken in totality, defendants’ actions reflect
        only a casual effort to comply with the permanent injunction, and do not rise to a
        level of substantial compliance. Defendants have not made every reasonable effort
        to comply with the injunction. This evidence compels a finding of civil contempt.

 Mendoza, 2005 WL 1950118, at *4 (emphasis added) (footnotes omitted).

        The question that begs to be answered is what constitutes “substantial compliance”?

 Various authorities have defined it in various ways. Under any definition, however, Defendants

 clearly have met the standard. For example, this court has previously embraced the standard that

 states simply “When . . . the alleged contemnor has made an effort to comply, the court will not

 find contempt.” Lawfinders Assocs., Inc. v. Legal Research Center, Inc., No. 3:98-CV-1766, 1998

 WL 872844, at *2 (N.D. Tex. Nov. 30, 1998) (quoting 11A Charles Alan Wright et al., Federal

 Practice & Procedure § 2960, at 381–82 (2d ed. 1995)). Clearly, Defendants have made much

 more than “an effort to comply.” Again, according to Mr. Truesdell, Defendants have effected at

 least 90% of the changes necessary to comply with the Court’s August 16-Order.

VI.     CONCLUSION

        For all the above reasons, Defendants respectfully request that the Court deny Plaintiff’s

 Motion in full.




 DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR ORDER TO SHOW CAUSE                        PAGE 10
 Case 3:21-cv-01614-B Document 62 Filed 09/09/21     Page 11 of 12 PageID 1139



Dated: September 9, 2021           Respectfully submitted,

                                   BUETHER JOE & COUNSELORS, LLC

                                   By:    /s/ Kenneth P. Kula
                                          Eric W. Buether
                                          State Bar No. 03316880
                                          Eric.Buether@BJCIPLaw.com
                                          Christopher M. Joe
                                          State Bar No. 00787770
                                          Chris.Joe@BJCIPLaw.com
                                          Kenneth P. Kula
                                          State Bar No. 24004749
                                          Ken.Kula@BJCIPLaw.com

                                          1700 Pacific Avenue
                                          Suite 4750
                                          Dallas, Texas 75201
                                          Telephone:     (214) 730-5660
                                          Facsimile:     (972) 707-1248

                                          ATTORNEYS FOR DEFENDANTS




DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR ORDER TO SHOW CAUSE        PAGE 11
 Case 3:21-cv-01614-B Document 62 Filed 09/09/21             Page 12 of 12 PageID 1140



                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5.1(d) on this 9th day of September, 2021.


                                                  /s/ Kenneth P. Kula
                                                  Kenneth P. Kula




DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR ORDER TO SHOW CAUSE                  PAGE 12
